       Entered on Docket June 23, 2021
                                                        Below is the Order of the Court.



 1
                                                         ___________________
 2                                                       Christopher M. Alston
                                                         U.S. Bankruptcy Judge
 3
                                                            (Dated as of Entered on Docket date above)

 4

 5

 6   _______________________________________________________________

 7

 8
 9

10                                UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF WASHINGTON
11                                           AT SEATTLE

12   In re:                                                    Case No. 16-11767-CMA

13   NORTHWEST TERRITORIAL MINT, LLC,                          ORDER ON K&L GATES LLP FINAL
                                                               APPLICATION FOR COMPENSATION
14                                          Debtor.
15            THIS MATTER came on before the Court upon the K&L Gates LLP Final Application for
16   Compensation (the “Application”). The Court having considered the Application, the Declaration of
17   Michael J. Gearin in support thereof, and the pleadings filed herein, and having found that notice of
18   this hearing was sufficient, and that good cause exists to grant the relief requested in the Application,
19   it is hereby ORDERED:
20            1.   The Application is granted as follows:
21

22   Applicant                      Fees Requested    Expenses             Total Requested

23                                                    Requested
     K&L Gates LLP
24                                  $535,920.00       $28,331.46           $564,251.46
     Attorneys for the
25   Chapter 11 Trustee

26
                                                                                            K&L GATES LLP
                                                                                         925 FOURTH AVENUE
     ORDER ON K&L GATES LLP FINAL APPLICATION                                                 SUITE 2900
     FOR COMPENSATION - 1                                                          SEATTLE, WASHINGTON 98104-1158
     504748254.4                                                                      TELEPHONE: (206) 623-7580
                                                                                       FACSIMILE: (206) 623-7022

 Case 16-11767-CMA           Doc 2315      Filed 06/23/21        Ent. 06/23/21 14:37:21           Pg. 1 of 2
                                                        Below is the Order of the Court.



 1
                                   Fees Allowed      Expenses          Total
 2
                                                     Allowed
 3
                                   $535,920.00       $28,331.46        $564,251.46
 4
             2.      The Application is further granted to approve and allow $25,000 of additional fees
 5
     and $5,000 of additional costs as estimated fees and costs necessary to administer the case through
 6
     dismissal for a total fee and cost allowance of $594,251.46.
 7
             3.      The Trustee is authorized to disburse funds in partial satisfaction of the fees and costs
 8
     allowed herein to the full extent of available funds in the estate at any time through the dismissal of
 9
     the case, subject to proration for distributions on account of allowed compensation to the Trustee and
10
     Cascade Capital.
11

12                                            ///END OF ORDER///

13
     Presented by:
14
     K&L GATES LLP
15

16   /s/ Michael J. Gearin
         Michael J. Gearin, WSBA #20982
17       David C. Neu, WSBA #33143
         Brian T. Peterson, WSBA #42088
18   Attorneys for Mark Calvert, Chapter 11 Trustee
19

20

21

22

23

24

25

26
                                                                                        K&L GATES LLP
                                                                                     925 FOURTH AVENUE
     ORDER ON K&L GATES LLP FINAL APPLICATION                                             SUITE 2900
     FOR COMPENSATION - 2                                                      SEATTLE, WASHINGTON 98104-1158
     504748254.4                                                                  TELEPHONE: (206) 623-7580
                                                                                   FACSIMILE: (206) 623-7022

 Case 16-11767-CMA           Doc 2315      Filed 06/23/21      Ent. 06/23/21 14:37:21       Pg. 2 of 2
